SHIRLEY S. ABRAHAMSON, J.
(dissenting). The parties entered into a written express contract for the care and financial support of a child. In all-encompassing, broad language, the majority opinion declares that contractual provisions affecting visitation and the relationship between a parent and child are against public policy. Majority op. at 1024. Common sense tells us that the majority opinion cannot be correct.
Numerous contracts exist for the care and financial support of children; numerous contracts affect the parental relationship. These contracts are not per se against public policy. Although statutes govern visitation and support of children under certain circumstances, the statutes do not expressly or impliedly bar parents from entering into agreements about the physical placement, care and financial support of a child that protect the best interests of the child.
Wisconsin courts have long recognized the importance of freedom of contract and have endeavored to protect the right to contract. When a claim is made that an agreement is not enforceable because it violates public policy, the court must first precisely define the relevant public policy or public interest and the source of that policy or interest. The court must then determine *1029whether there is a conflict between that policy or interest and the agreement in question. Lastly, the court must determine what remedy would best serve the public interest. This kind of analysis prevents courts from refusing to enforce agreements on the basis of a court's amorphous notions of public good.
Thus a declaration that an agreement is against public policy should be made only after a careful balancing, in light of all the circumstances in the case, of the public policies favoring enforcement of a particular promise against the public policies disfavoring enforcement. Watts v. Watts, 137 Wis. 2d 506, 521, 405 N.W.2d 305 (1987). The Restatement (Second) of Contracts sets forth a balancing test.1
The majority opinion does not make this careful balancing. It cannot, because it has not fully analyzed the public policy implications of the agreement in this case. This court's cases and the statutes are clear that the best interests of the child is a dominant public policy in family matters. We do not know whether circumstances relating to the best interests of the child might, for example, warrant a court's granting visitation rights under the agreement in this case. Cf. Barstad v. Frazier, 18 Wis. 2d 549, 568-569, 348 N.W.2d 479 (1984) (no agreement; custody); LaChappell v. Mawhinney, 66 Wis. 2d 679, 683-684, 225 N.W.2d 501 (1975) (no agreement; custody). In analyzing an agreement affecting the right of custody of a minor, section 191 of the Restatement (Second) of Contracts, concludes, for example, that the agreement "is unenforceable on grounds of public policy unless the disposition as to custody is consistent with
*1030the best interests of the child."2
Furthermore the majority decides the best interests of the child in this case without having all the facts. The case is before us on summary judgment. The circuit court should determine the best interests of the child after a full hearing.
I conclude that the case should be remanded for a hearing and that the circuit court should consider such public policies as protection of freedom of contract, protection against impairment of family relations, and the best interests of the child in determining whether any part of the agreement affecting the child should be enforced.
The court cautioned in Stickles v. Reichardt, 203 Wis. 579, 583, 234 N.W. 728 (1931), upon which the majority opinion relies so heavily, that the court must consider the best interests of the child, rather than the validity of the contract, in ruling on contracts concerning children.3 Thus the Stickles case is distinguishable *1031from this case on its facts and moreover does not support the reasoning of the majority opinion.
To comply with this court's numerous cases declaring the state's public policies of freedom of contract, protection against impairment of family relations and the best interests of the child, the court should, I believe, remand the case to the circuit court to examine the terms of the agreement and the circumstances of the parties and the child. The circuit court should enforce those parts of the agreement, if any, the circuit court concludes are in the best interests of the child and violate no defined public policy.
For the reasons set forth, I dissent.

 illustration 1 of sec. 191 states that when parents agree to give up custody of their child to C, a stranger, in return for C's promise to support the child, the promises are unenforceable unless the court finds that these promises are consistent with the best interest of the child.
The Comment states that similar rules apply to visitation. Restatement (Second) of Contracts, sec. 191, p. 59 (1979).


 "A great deal of the confusion which exists in the cases arises from the fact that there has been a failure to distinguish between the validity of a contract as such and the consequences to the child which have arisen by reason of the making of the contract. In determining matters having to do with the custody of the children, the primary question is, What is for the best interest of the child? Where a parent has voluntarily contracted away his rights and the child as a result has formed new attachments, it may very well be that a situation has been created which a court will hesitate to disturb, not on the principal ground that the *1031contract was valid or invalid, but because, everything considered, the welfare of the child demands the continuance of the relationship. In many cases language is used which indicates that the court's conclusion is based upon the contractual rights of the parties as such, but in reality that is only one factor in a number of factors which leads the court to the conclusion that best interests of the child requires its custody to be left where the contract placed it." Stickles v. Reichardt, 203 Wis. at 583.